RESOLUCIÓN
Examinada la petición de certiorari presentada en este caso, se provee “no ha lugar”.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emi-*689tió un voto de conformidad. El Juez Asociado Señor Estrella Martínez emitió un voto particular disidente.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
— O —
Voto de conformidad emitido por el
Juez Asociado Señor Martínez Torres.
La petición del Sr. Aneudy E. Delgado Torres es impro-cedente y a destiempo. Aquí no cabe hablar de una viola-ción del debido proceso de ley, porque el señor Delgado Torres no tiene un interés legítimo en que se perpetúe un cómputo ilegal en una sentencia.
Lo que tenemos ante nosotros es algo menos complicado de lo que parece. Un acusado hizo una alegación de culpa-bilidad en 2005 que dio lugar a que el tribunal dictara sentencia. Esa sentencia recogió el acuerdo entre el fiscal y el señor Delgado Torres, pero incluyó una disposición de que las penas por violar la Ley de Armas de Puerto Rico (Ley de Armas) se cumplieran concurrentemente con las penas por otros delitos. Ese cómputo de la sentencia es contrario a la Ley de Armas, que ordena que esas penas se cumplan de forma consecutiva. Art. 7.03 de Ley Núm. 404-2000 (25 LPRA sec. 460b). Por lo tanto, el Tribunal de Pri-mera Instancia enmendó la sentencia a finales de 2008 para establecer la manera correcta en que se debe compu-tar la condena. No cambió las penas ni los delitos por los que el acusado se declaró culpable. No estamos ante un acuerdo ilegal o imposible de cumplir sino ante un error en la sentencia respecto a cómo se computarían las penas. Eso es algo claramente sujeto a corrección en cualquier momento. Por ende, tampoco estamos ante una enmienda ilegal a una sentencia.
*690Aunque esa sentencia enmendada hoy es final y firme, el señor Delgado Torres esperó seis años para quejarse del proceder del foro primario. Para ello pretende utilizar la Regla 192.1 de Procedimiento Criminal, 34 LPRAAp. II. El problema que tiene el peticionario es que esa regla es para cuestionar la legalidad —no la corrección— de una senten-cia que "adolece de un defecto fundamental que conlleva inevitablemente una violación al debido procedimiento de ley”,(1) pero el señor Delgado Torres la invoca para todo lo contrario: para perpetuar un error. El cómputo en la sen-tencia original es contrario a derecho; la enmendada es la sentencia correcta, según la ley.
Por eso la disidencia invoca el derecho que tiene un acu-sado a retirar su alegación de culpabilidad. Eso choca con la realidad de que cuando el acusado hizo la alegación se le advirtió de las consecuencias de lo que hacía y que el acuerdo con la Fiscalía no obligaba al juez. El Pueblo de Puerto Rico v. Torres Cruz, 194 DPR 53 (2015). Ahora se pretende darle una categoría de “derecho adquirido”, prote-gido por la Constitución, a un cómputo ilegal en una sentencia.
La pregunta obligada es qué hizo el señor Delgado Torres cuando se enmendó la sentencia original. Respuesta: nada. Se le ocurrió atacar la sentencia enmendada en 2015, seis años después, sin base firme, como si su ignorancia de la ley le eximiera de que se le aplique. El Derecho no favorece los ataques colaterales a las sentencias. Se permiten, como ex-cepción, si el acusado “puede demostrar que se le violaron sus derechos”. Pueblo v. Pérez Adorno, 178 DPR 946, 949 (2010). Eso no sucedió aquí. No procede un ataque colateral a una sentencia válida para perpetuar una “gansería”.
*691— O —

 Pueblo v. Pérez Adorno, 178 DPR 946, 966 (2010).